     Case 1:16-cv-01737-AWI-BAM Document 69 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    MIKE BAKER,                                       Case No. 1:16-cv-01737-AWI-BAM (PC)
11                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                        UNOPPOSED REQUEST FOR VOLUNTARY
12           v.                                         DISMISSAL OF ACTION WITHOUT
                                                        PREJUDICE
13    BEAM, et al.,
                                                        (ECF No. 67)
14                       Defendants.
15

16          Plaintiff Mike Baker (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s

18   second amended complaint against: (1) Defendants Vogel, Caldwell, and Cervantes for deliberate

19   indifference in violation of the Eighth Amendment; (2) Defendants Vasquez, Vogel, Beam,

20   Cuevas, Caldwell, Cervantes, Huerta, Benevidas, Goree, Cribbs, Diaz, Jarvis, and Pacillas for

21   retaliation in violation of the First Amendment; (3) Defendants Vasquez, Vogel, Beam, Cuevas,

22   Caldwell, Cervantes, Huerta, and Benevidas for conspiracy; (4) Defendants Vogel, Beam,

23   Cuevas, Caldwell, Cervantes, Huerta, and Benevidas for denial of access to the courts in violation

24   of the First and Fourteenth Amendments; (5) Defendants Vogel, Beam, Cuevas, Caldwell,

25   Cervantes, Huerta, and Benevidas for a state law claim for property deprivation; (6) Defendants

26   Beam, Huerta, and Benevidas for violation of California Civil Code § 52.1; (7) Defendant Vogel

27   for a state law claim of intentional infliction of emotional distress; and (8) Defendants Vogel,

28   Caldwell, and Cervantes for a state law claim for negligent infliction of emotional distress.
                                                       1
     Case 1:16-cv-01737-AWI-BAM Document 69 Filed 03/23/21 Page 2 of 2


 1          On March 22, 2021, Plaintiff filed a “Motion to Dismiss All Claims Without Prejudice,”

 2   stating that he is voluntarily dismissing all claims remaining and requesting that the Court order

 3   this action dismissed without prejudice. (ECF No. 67.) The same date, Defendants filed a

 4   statement of non-opposition to Plaintiff’s motion and to the dismissal of this action without

 5   prejudice. (ECF No. 68.)

 6          Pursuant to Federal Rule of Civil Procedure 41(a)(2), and in light of Defendants’

 7   statement of non-opposition, the Court finds the terms of the dismissal proper.

 8          Accordingly, IT IS HEREBY ORDERED as follows:

 9      1. Plaintiff’s motion to dismiss all claims without prejudice, (ECF No. 67), is granted;

10      2. This action is dismissed without prejudice; and

11      3. The Clerk of the Court is directed to terminate all pending motions and deadlines and

12          close this case.

13
     IT IS SO ORDERED.
14

15   Dated: March 23, 2021
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
